ORDER

PER CURIAM.
C.M. (Mother) and M.A.M. (Father) (collectively Appellants) both appeal from the judgment of the family court terminating their parental rights to their child B.L.M (Child). The appeals have been consolidated for purposes of this opinion. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the family court is supported by substantial evidence. In the Interest of D.L.M., 31 S.W.3d 64, 68 (Mo.App. E.D.2000). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).